                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

GUSTAVO TUDON                                                            PLAINTIFF


vs.                            NO. 4:17CV00243-JLH


ABF FREIGHT SYSTEM, INC., et al.                                     DEFENDANTS

                               ORDER OF DISMISSAL

       Pursuant to the Stipulation of Dismissal signed by counsel of record for all

parties, it is hereby ORDERED that the Complaint of plaintiff, including any and

all claims that were or that could have been raised therein against any party,
person or entity, shall be, and it is hereby, dismissed with prejudice, each party to

bear its own costs and fees.      J,
       SO ORDERED this the 2__ day of January 2019




APPROVED AS TO FORM:

Ignacio G. Martinez
LAW OFFICES OF IGNACIO G. MARTINEZ
1205 Expressway
Brownsville, -TX 78520




1759589-vl
THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley drive
Little Rock, AR 72227
E-MAIL: cheil@bradhendricks.com
(501) 221-0444



By:~
Chri8ar R. Heil(92l28)
Attorneys for Plaintiff


WRIGHT, LINDSEY & JENNINGS LLP
200 West Capitol Avenue , Suite 2300
Little Rock, Arkansas 72201-3699
(501) 371-0808
EMAIL: gjones@wlj .com


By:_.....__ _.,...-+-___._---'"-"--------
Gregory T. J
Attorneys for Defendants




                                       2
 l 75!l68!l-vl
